COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Augusta Barge Company v. Doug R. Gay

Appellate case number:    01-13-00092-CV

Trial court case number: 07CV0920

Trial court:              212th District Court of Galveston County

       Appellant, Augusta Barge Company, has filed an unopposed Motion for Leave to File
Amended Brief on Appeal. A copy of an Amended Brief of Appellant is attached to the motion
as Exhibit A.1

         We grant appellant’s motion for leave to file an amended brief. Because the copy of the
brief attached as Exhibit A does not include a certificate of compliance, we order appellant to file
its amended brief within five days of the date this order and include a certificate of compliance
stating the number of words in the document. See TEX. R. APP. P. 9.4(i)(2)(B), (3).

       It is so ORDERED.


Judge’s signature:     Terry Jennings
                       

Date: September 26, 2013




1
       Frank J. Dantone has signed the brief attached as Exhibit A and the motion for leave as
       appellant’s counsel. It appears that counsel is a non-Texas-licensed attorney who resides
       outside of Texas. All attorneys whose signature appears on a document must be admitted
       to the State Bar of Texas or have received permission from this Court to participate in the
       case. See R. GOVERNING ADMISSION TO TEX. BAR XIX. If counsel wishes to appear in this
       Court on appellant’s behalf, counsel must seek permission to participate in the
       proceeding in this Court. See id.